Title: To Benjamin Franklin from Robert Pigott, [between 22 April 1784 and 18 May 1784?]
From: Pigott, Robert
To: Franklin, Benjamin



Hotel d’Angleterre [Fri?]day 4 O Clock.[between April 22 and May 18, 1784?]
Dear Sir

I had proposed myself the honor of dining to day at Passy, but Business of the day has prevented me of having that Pleasure As I propose going to England early on Sunday morning, I shall be proud to receive your commands and of executing any of your orders As I am with the greatest Respect & Regard dear Sir Your most faithful & obed Sert.

R. Pigott

 
Addressed: A Son Excellence / Dr. Franklyn / Passy.
